Name: Commission Regulation (EEC) No 2836/86 of 12 September 1986 concerning the stopping of fishing for anglerfish by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 261 /10 Official Journal of the European Communities 13 . 9 . 86 COMMISSION REGULATION (EEC) No 2836/86 of 12 September 1986 concerning the stopping of fishing for anglerfish by vessels flying the flag of Spain registered in Spain have reached the quota allocated for 1986, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2374/86 (4), provides for anglerfish quotas for 1986 ; Whereas, in order to ensure compliance with the pro ­ visions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of anglerfish in the waters of ICES division VII by vessels flying the flag of Spain or HAS ADOPTED THIS REGULATION : Article 1 Catches of anglerfish in the waters of ICES division VII by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1986. Fishing for anglerfish in the waters of ICES division VII by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . !1\ OT Mr. I 31 1 ? 1 98 ^ n 42 (3) OJ No L 361 , 31 . 12. 1985, p . 5 . (&lt;) OJ No L 206, 30 . 7 . 1986, p . 4.